DETAILED ACTION
Claims 21-25, 27-30, 32-33, 36-37, and 40-41 are pending. Claims 21, 23, are amended. Claim 39 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 7, 2021.  As directed by the amendment: claims 21 and 23 have been amended, claim 39 has been cancelled.  Thus, claims 21-25, 27-30, 32-33, 36-37, and 40-41 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejection.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) and §103 rejections. 
Response to Arguments
Applicant's arguments filed December 7, 2021have been fully considered but they are not persuasive. 
Applicant argues that the Examiner’s interpretation of Daswick is improper as it changes the principle of operation of Daswick.  The examiner does not propose modifying Daswick and therefore MPEP 2143.01(VI) is not applicable.  The examiner is pointing out that the structure of Daswick reads on the claim.  The claim does not place the insole/midsole in a shoe, it is just a free floating structure which the insole of Daswick reads upon. 
Applicant argues that one of ordinary skill in the art would not hold a shoe with the sole faced upwards in a normal state of use.  The claims do not require the insole/midsole to be in use.  Furthermore it is unclear what a “normal state of use” would be.  
Applicant argues that the surfaces of Daswick must be accorded their intended use orientation.  The examiner respectfully disagrees.  Initially, the Daswick insert is removable.  It therefore can be flipped whichever way the user desires.  Furthermore, the claims do not require it to be in a shoe at all.  Secondly, the claims have not orientated the upper and lower surfaces in any manner they are just listed as upper and lower surfaces with no other structure (outsole, upper, etc.) to orient these surfaces.
Applicant argues that an insole would inherently have an upper and lower surface.  The examiner does not dispute that insoles have surfaces.  But, rather, the examiner asserts that what is considered an upper and lower surface will depend on the user.  As an example, two identical tables are at a store, one “regular” table, and one is not to the insole/midsole within an article of footwear, but rather is to the free standing insole/midsole. 
Applicant argues that Daswick does not teach an anatomically variable midsole.  The examiner respectfully disagrees.  The protrusions change in height and are therefore considered “anatomically variable” inasmuch as claimed.
Applicant argues that the insole of Daswick must contact the upper surface of the sole structure.  The examiner does not attempt to recite the orientation of the insole of Daswick within the article of footwear.  The examiner is interpreting all the structural features of the claim and Daswick includes all of the structural features.  That one may choose to place the insole of Daswick in different orientations does not change that Daswick includes all the structural limitations of the claimed invention.
Applicant argues that one of ordinary skill would not place the insole of Daswick in any orientation.  The examiner does not propose modifying Daswick in any way.  Rather, the examiner is stating the Daswick insole includes all of the same structural features as the claimed invention.  
In response to applicant's argument regarding the upper and lower surfaces, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Applicant argues that Daswick does not include the particular holes in the particular locations.  Specifically, Applicant argues that “it would naturally follow and be understood that holes of different diameters are particular to each region”.  And that Daswick does not anticipate the claim limitations because “Daswick discloses that in both the forefoot and heel regions there are a mixture of first and second groups of holes”.  The examiner respectfully disagrees.  The claim does not require that only particular holes are located in particular regions, but rather “a second group of first holes disposed at areas other than said heel region and said forefoot region”.  Furthermore, Applicant’s interpretation is at odds with the disclosure.  Fig. 1 depicts multiple smaller holes in the forefoot region along with larger holes, and the heel region includes at least one smaller hole.  Furthermore, the cross-section of at least Figs. 3 and 4 show smaller holes in the same region as larger holes.  
Applicant argues that Beck does not teach or disclose that all of the diameters of the holes in the areas other than the heel and forefoot regions are smaller than the holes at the heel and forefoot regions.  The examiner does not assert this because the claims do not require this limitation.  As described above with respect to Daswick the claim only requires that there be groups of holes in these forefoot and heel regions that are larger than another group of holes in other regions.  There is nothing in the claim that restricts there from being other holes in each of the regions.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the specification of Beck describes that the dimensions including diameter may be altered to adapt to various shapes of foot, dimensions, and types of stress (para. 0022) and furthermore describes that the diameter of the blisters is smaller in this region than in others.   
Applicant argues that the Beck does not teach that the inner sole is anatomically variable.  The examiner respectfully disagrees.  Beck depicts in Figs. 3-6 that the protrusion height varies.  The present claim amendments clarify that the mid-sole language includes the body and the protrusions.  As the protrusions vary in height in Beck, so too does the thickness of the mid-sole. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daswick (US 4345387).
Regarding claim 21, Daswick describes a mid-sole, or insole for shoes (inner sole 50), comprising a body (see annotated Fig. 9 below) having an upper surface (under surface 21) having a plantar perimetric shape (see Fig. 8), wherein from a lower surface (upper surface 22, applicant has not oriented these surfaces in a particular 

    PNG
    media_image1.png
    850
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    406
    media_image2.png
    Greyscale

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 27-30, 33, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098).
Regarding claim 21, Beck describes a mid-sole, or insole for shoes (inner sole 2), comprising a body (sole base 4) having an upper surface having a plantar perimetric shape (see Fig. 2), wherein from a lower surface (see annotated Fig. 3 below) of said body (4) a first plurality and a second plurality of protrusions (blisters 6) protrude downward-- wherein the protrusions protrude at varying distances (see Fig. 3, also para. 
Beck does not explicitly describe that each first hole of said second group having a second diameter smaller than said first diameter.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the blisters to include different diameters, such as in the shorter blisters, in order to accommodate for different types of stress or uses.  For example, by reducing the diameter the shorter blisters would be more rigid in order to provide additional support in various areas.  Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that when Beck states that the diameter of the outer blisters is smaller that this would decrease the size of the holes of the blisters.

    PNG
    media_image3.png
    819
    790
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    603
    media_image4.png
    Greyscale

Regarding claim 23, the midsole of Beck as modified includes wherein said first and second plurality of protrusions (6) affect the lower surface of said body (are located on the lower surface) and have a frustum, pyramid, or cylindrical shape (cylindrical, see Fig. 7)  
Regarding claim 25, the midsole of Beck as modified includes wherein each one of said first and second plurality of protrusions has, respectively, a first axial cavity and a second axial cavity both thereof affect the entire height or thickness of said mid-sole.  (each has cavity that extends through the component, see Fig. 7 above). 
Regarding claim 27, the midsole of Beck as modified includes wherein said first holes (see Fig. 7 above) of said first plurality of protrusions (6) are connected to a first axial through cavity, which ends, at the first apex of each protrusion of said first plurality of protrusions, in a second hole (perforations 20, see Fig. 7).  
Regarding claim 28, the midsole of Beck includes wherein each one of said first holes (see annotated Fig. 7 above) of said second plurality of protrusions (see Fig. 3 
Regarding claim 29, the midsole of Beck includes wherein the first diameter (4.5 to 5.5 mm, para. 0021) of said first holes is larger than a diameter (1 to 3.5 mm, para. 0024) of said second holes (20).  
Regarding claim 30, the midsole of Beck as modified includes wherein the diameter of each one of said first holes is comprised between 1 mm and 10 mm (4.5 to 5.5 mm, para. 0021) and is located in a region of said mid-sole in which the corresponding first plurality of protrusions or second plurality of protrusions (6) is arranged, each one of said second holes having a diameter of 2 mm (1 to 3.5 mm para. 0024).
The midsole of Beck as modified does not explicitly describe selecting 2 mm, although the range described in Beck does include the claimed number (MPEP 2144.05).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the diameter of the second hole to be 2 mm in order to adapt the midsole to particular shapes of feet, or uses or to assist in dissipation or removal of fluid (paras. 0022, 0024).   
Regarding claim 33, the wherein each one of said first and second plurality of protrusions (6) is open at one end (20) and closed at another end (“closed” by layer 26).  

Regarding claim 37, the midsole of Beck as modified includes wherein said apices of the protrusions of said first and second plurality of protrusions (6) all lie on a flat surface (this limitation is interpreted as intended use, the protrusions are able to lie on any surface, including a flat surface, the claim is only to the midsole or insole and not to the article of footwear, thus the particular location of the within an article of footwear or elsewhere is intended use).
Claims 22 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098) in view of Bann (20050193589).
Regarding claim 22, the midsole of Beck as modified includes wherein said mid- sole is provided in a single piece or in multiple elements (is a single piece or multiple elements), said mid-sole having elastic characteristics (rubber elastic characteristics, also lists many elastic materials, para. 0022) adapted to facilitate return of said mid-sole to an original shape during use and having and a hardness comprised between 15-60 Shore A (Shore A range between 35 and 60, para. 0022). 
The midsole of Beck does not explicitly describe a density comprised between 0.15-1.20 g/cm3.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole to be the material of Bann in order to provide cushioning and comfort (para. 0004) and can be changed depending on the needs of the user (for example, a child, para. 0018).
Regarding claim 40, the midsole of Beck as modified includes wherein the mid-sole is provided by using a material that has elastic characteristics (rubber elastic characteristics, also lists many elastic materials, para. 0022) and a hardness comprised between 15-60 Shore A (Shore A range between 35 and 60, para. 0022).
The midsole of Beck does not explicitly describe a density comprised between 0.15-1.20 g/cm3.
In related art, Bann describes a similar midsole having a density comprised between (0.15-1.20) g/cm3 (0.7 to 0.75 g/cm^3, para. 0018).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole to be the material of Bann in order to provide cushioning and comfort (para. 0004) and can be changed depending on the needs of the user (for example, a child, para. 0018).
Claims 24, 32, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098) in view of Litchfield (US 20100037482).
Regarding claim 24, the midsole of Beck as modified describes the limitations of claim 24 but does not explicitly describe wherein said first plurality of protrusions are frustum-shaped and said second plurality of protrusions have a cylindrical shape. 

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the protrusions to be the shaped as described in Litchfield to provide additional shock absorption as well as to permit the protrusions to extend inwards when depressed so that the walls do not negatively interfere with the shock absorption of the protrusions. 
Regarding claim 32, the midsole of Beck as modified describes the limitations of claim 32, but does not explicitly describe wherein on a lateral surface of each one of said first plurality of protrusions there is a series of concentric annular grooves that increase in diameter in a direction of said upper surface of said mid-sole and which give said first plurality of protrusions the shape of a stepped pyramid.
In related art for cushioning footwear, Litchfield describes a similar footwear structure that includes protrusions 406 that include a series of concentric annular grooves that increase in diameter in direction of said upper surface (see Figs. 4B and 10).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the protrusions to be the shaped as described in Litchfield to provide additional shock absorption as well as to permit the protrusions to extend inwards when depressed so that the walls do not negatively interfere with the shock absorption of the protrusions. 

In related art for cushioning footwear, Litchfield describes a similar footwear structure that includes protrusions 406 that are frustum shaped.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the protrusions to be the shaped as described in Litchfield to provide additional shock absorption as well as to permit the protrusions to extend inwards when depressed so that the walls do not negatively interfere with the shock absorption of the protrusions and to permit the insert to be flexible in several directions (Litchfield, para. 0015). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732